SENTENCIA
Una hija de los demandantes recurridos sufrió una caída en el establecimiento comercial de F. W. Woolworth radicado en Mayagüez Mall, al encajársele un zapato en una moldura que sujetaba la alfombra del piso donde comenzaba el Depar-tamento de Niños. La moldura sobresalía alrededor de un cuarto de pulgada del piso de otros departamentos. Al perder el balance, la menor cayó en tal forma que trajo consigo al piso un carro utilizado para la transportación de compras, fracturándose la niña la pierna izquierda. Se radicó la corres-pondiente demanda contra F. W. Woolworth, emitiéndose finalmente sentencia a favor de los demandantes, por esti-marse que F. W. Woolworth había sido negligente al permitir que la moldura de la alfombra sobresaliese del piso, así como al no retirar del espacio en cuestión el carro de compras abandonado. El Tribunal Superior le concedió a la menor perjudicada la cantidad de $6,000, y $3,000 a la madre y $1,500 al padre por razón de sufrimientos y angustias men-tales. Se condenó a la parte demandada al pago de las costas de la acción y a la cantidad de $400 en pago de honorarios de abogado.
El 22 de enero de 1976 dictamos orden para que la parte recurrida mostrase causa por la cual no debía revocarse la referida sentencia. La parte recurrida radicó el escrito co-rrespondiente, pero no nos ha convencido de que haya mediado negligencia en este caso por parte de F. W. Woolworth. No es irrazonable alfombrar uno o más departamentos de una tienda y es de esperar que en tal caso la moldura que se utilice para fijar la alfombra sobresalga levemente. Tampoco constituye negligencia la caída contra un carro de compras en las cir-cunstancias de este caso. Los hechos revelan más bien la *717ocurrencia de un accidente desafortunado que la comisión de actos de negligencia por la parte recurrente.
Se revoca en consecuencia la sentencia recurrida. Así lo pronunció y manda el Tribunal y certifica el Secretario. El Juez Asociado, Señor Irizarry Yunqué, disiente en voto separado.
(Fdo.) Angel G. Hermida

Secretario